      Case 3:20-cv-00331 Document 8 Filed on 11/16/20 in TXSD Page 1 of 1
                                                                         United States District Court
                                                                           Southern District of Texas

                                                                              ENTERED
                                                                          November 16, 2020
                      UNITED STATES DISTRICT COURT
                       SOUTHERN DISTRICT OF TEXAS                          David J. Bradley, Clerk

                          GALVESTON DIVISION

DANNY LEE WEBER JR.,                     §
                                         §
        Plaintiff,                       §
VS.                                      §   3:20-CV-331
                                         §
IQ DATA INTERNATIONAL, INC.,             §
                                         §
        Defendant.                       §

                     CONDITIONAL DISMISSAL ORDER

      Before the court is the parties’ notice of settlement. Dkt. 7. Accordingly, the

court orders that the plaintiff’s claims against IQ Data International, Inc. are

dismissed with prejudice unless any party represents in writing filed with the court

on or before January 15, 2021, that the settlement could not be completely

documented. If the parties wish the case to be disposed of on an agreed final

judgment rather than this order, it must be submitted to the court on or before

January 15, 2021.

      Each party shall bear its own attorneys’ fees and costs.

      Signed on Galveston Island on this, the 16th day of November, 2020.


                                      ______________________________
                                           JEFFREY VINCENT BROWN
                                        UNITED STATES DISTRICT JUDGE
